Appeal by the defendant from a judgment of the Supreme Court, Kings County (Green-berg, J.), rendered July 12, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at trial disclosed that defendant had argued with the woman with whom he had been living in the presence of her two young daughters. The defendant eventually drew a gun. He and the woman struggled for the gun, and the defendant ultimately shot her in the back, mortally wounding her. The defendant then pointed the gun at the girls and fled the scene. We find that the foregoing evidence was sufficient to establish that the defendant acted with depraved indifference to human life (see, People v Kanelos, 107 AD2d 764; People v Brooks, 117 AD2d 972, lv denied 67 NY2d 940). Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (CPL 470.15 [5]). Accordingly, the judgment is affirmed. Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.